SIBLEY, Circuit Judge
(dissenting).
I dissent. I do not think the written contract ambiguous, and I do not think the record sustains the outside circumstances set up in the majority opinion to control its construction. I do not think the time of passage of title to the lumber is at all material in this case, or that whether the freight is prepaid or to be collected at destination would have any effect on the passage of title if that were the point. There is no testimony that “the intention was to sell at the price of lumber delivered in Laredo.” What Jackson testified was that the price named in the order was the selling price fixed by O. P. A. for such lumber at Laredo. For aught that appears the- ceiling price was the same at San Antonio and Kelly Field. There was no prayer to reform the contract. Major Allen, who acted for the United States in making the contract, was not even present at the trial to testify to his intention. On these pleadings neither could be heard to testify to his intention.
The written contract is perfectly plain to my mind. Exhibit 3 shows the General Conditions of Lumber Purchasing by the War Department, the fourth of which is: “Shipping Instructions: As given on purchase allocation. Shipments unless otherwise stated shall be made with freight collect. When made to the construction contractors or others they will pay the freight at destination and deduct the amount thereof from the face of the invoice.” This is precisely what “freight collect” always means in commercial contracts, and what it means here. In this contract it is “otherwise stated” only in saying, “Freight collect from Laredo.” This term of the contract of course means something. The meaning is that while the seller agrees to deliver the lumber f. o. b. Kelly Field (the destination alleged in the petition, which is near San Antonio), thereby agreeing, as everyone concedes, to bear the transportation charges from Central Mexico to Kelly Field, he is not to prepay them from Laredo, on the Mexican border where American railroads take over the shipment, but from Laredo to Kelly Field the shipments are to come “freight collect,” the United States paying it and charging it against the price. This is exactly what was done on each of the thirty-two shipments from Sept. 3, 1943, to March 14, 1944, without any dissent or objection from the seller disclosed in this record. This practical construction by the parties *703of this contract seems to me conclusive, if there was otherwise any doubt about it.
A purchase of goods “f. o. b. destination” means, as all agree, that the seller will pay the freight. If the freight.is not prepaid, the purchaser will ordinarily pay it and deduct it from the purchase price if not already paid; but he is not bound to. If the contract reads “f. o. b. destination, freight collect,” the two terms are not repugnant. They mean the freight will not be prepaid and the purchaser will advance it, but will charge it to the seller ultimately in settlement. This contract reading, “f. o. b. destination, freight collect from Laredo,” plainly means that the purchaser will pay the freight from Laredo to destination, but will charge it back in settlement. This was done. We need not enquire why the United States couched its offer in these terms. The terms were accepted and carried out.
I think the judgment should be reversed.